DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.

Response to Amendment
This action is in response to the remarks filed on 01/20/2022.
The amendments filed on 01/20/2022 have been entered. Applicant has added new claims 29-30, accordingly claims 1, 3-8, 10-14, and 21-30 are pending. Claims 24 and 28 were previously withdrawn from consideration. Claims 1, 8, 22, and 26 are presently amended.

Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive. Specifically applicant argues, see pages 7-8 of remarks, that Wang nor Dickie discloses the amended limitation of independent claim 1 and 8, “compound the linear structure depicted in the additional image frame with the composite tissue frame to create a blended image frame depicting the interventional instrument”. Examiner respectfully disagrees. Dickie discloses in paragraph [0026]:
“In another broad aspect of the present disclosure, there is provided a computer readable medium storing instructions for execution by a processor of an ultrasound imaging apparatus, wherein when the instructions are executed by the processor, the processor is configured to: acquire an ultrasound image feed, the ultrasound image feed including primary ultrasound image frames; during acquisition of the ultrasound image feed, intersperse secondary frames amongst the primary ultrasound image frames, wherein each secondary frame is steered at a different angle; analyze at least one secondary frame, of the interspersed secondary frames, to detect an imaged needle; upon detection of an imaged needle in the at least one secondary frame, determine an optimal steering angle for imaging the needle, the optimal steering angle being based on the steered angle of the at least one secondary frame having the detected imaged needle; continue to acquire the ultrasound image feed by acquiring additional primary ultrasound image frames; during the continued acquisition of the ultrasound image feed, intersperse tertiary frames amongst the additional primary ultrasound image frames, wherein each tertiary frame is steered at the optimal steering angle; and display the ultrasound image feed with enhanced viewing of the imaged needle, the enhanced viewing being based on the interspersed tertiary frames.”

Therefore, Dickie does disclose that the linear structure is depicted in the additional image frame. Regarding the above stated particular limitation, Wang was merely relied on to teach creating a composite tissue frame from ultrasound image frames.
Applicant’s arguments with respect to claims 22, 26, and 29-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-14, and 21, 23, and 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dickie et al. (US 2018/0263593, September 20, 2018, hereinafter “Dickie”) in view of Wang et al. (US 2014/0187942, July 3, 2014, Applicant submitted prior art via the IDS, hereinafter “Wang”).
Regarding claims 1 and 8, Dickie discloses an ultrasound imaging system and corresponding one or more computer-readable non-transitory storage media (ultrasound system 600, Fig. 6 and corresponding description; “The program product may comprise any non-transitory medium which carries a set of computer-readable instructions which, when executed by a data processor (e.g., in a controller and/or ultrasound processor in an ultrasound machine), cause the data processor to execute a method of the invention” [0089]) comprising an image processor (ultrasound processor 614, Fig. 6 and corresponding description) configured to:
determine that an interventional instrument is present in the ultrasound image frames (steps 415 and 420 of Fig. 4, re-produced below, and corresponding description; also see “The present embodiments relate generally to ultrasound imaging methods, systems, and apparatus that detect and enhance viewing of a needle [interventional instrument] during ultrasound imaging.” abstract); 
determine that an additional image frame is required to depict the interventional instrument (branches of step 450, Fig. 4 and corresponding description, once the needle is detected in step 420, step 450 is used to determine that additional secondary frames are required);
determine a steer angle of the additional image frame and capture the additional image frame at the steer angle (steps 425, 430, and 435, Fig. 4 and corresponding description; also see “an optimal steering angle is determined for imaging the needle, the optimal steering angle being based on the steered angle of the at least one secondary frame having the detected imaged needle. The method continues to acquire the ultrasound image feed by acquiring additional primary ultrasound image frames. During the continued acquisition of the ultrasound image feed, tertiary frames are interspersed amongst the additional primary ultrasound image frames, where each tertiary frame is steered at the optimal steering angle.” abstract); 
based on the additional image frame, determine a linear structure corresponding to the interventional instrument (“the method may involve analyzing at least one secondary frame 210 of the interspersed secondary frames 210, to detect an imaged needle. For example, analysis of a steered secondary frame 210 may involve performing image analysis techniques on the at least one secondary frames 210. Any suitable image analysis technique for identifying an imaged needle may be used. Some example techniques include edge detection and/or straight line detection (e.g., including use of a Hough transform).” [0038]; also see [0044]); and 
compound the linear structure depicted in the additional frame with the tissue frame to create a blended image frame depicting the interventional instrument (“the ultrasound image feed may be displayed with enhanced viewing of the imaged needle and the enhanced viewing can be based on the interspersed tertiary frames 510. For example, the imaged needle in the tertiary frames 510 can be used to generate a mask highlighting the imaged needle, and the mask can then be combined with the primary image frames 110 in a manner that enhances the viewing of the imaged needle” [0044]; also see “enhanced viewing of the imaged needle, the enhanced viewing being based on the interspersed tertiary frames” [0026]).

    PNG
    media_image1.png
    914
    577
    media_image1.png
    Greyscale

Although Dickie discloses ultrasound image frames that are part of an ultrasound image feed, as stated above, Dickie fails to disclose creating a composite tissue frame from ultrasound image frames; and the determination of that an interventional instrument is present in the ultrasound image frames being based on one or more classifier algorithms trained to detect an interventional instrument.
However, Wang teaches, in the same field of endeavor, creating a composite tissue frame from ultrasound image frames (“A plurality of ultrasound frames of data are acquired with different beam orientations, respectively. The plurality of ultrasound frames represents a patient and a needle within the patient. Needle candidates are detected in the plurality of ultrasound frames of data. The needle candidates in one ultrasound frame of data are associated with other needle candidates in the other ultrasound frame of data. Some of the needle candidates in the plurality of frames of data are removed based on the association. An image of the patient and the needle is displayed. The displayed needle is a function of a weighted compounding from the plurality of ultrasound frames of data at the locations of the associated needle” [0006]; [0022]-[0029], [0080], [0091]); and the determination that an interventional instrument is present in the ultrasound image frames being based on one or more classifier algorithms trained to detect an interventional instrument (“The point candidates belonging to a true needle, either from filtering or detectors, are used to detect the needle. In one embodiment, a detector can be trained to detect the needle based on the point candidates. Any machine training may be used. A single class or binary classifier, collection of different classifiers, cascaded classifiers, hierarchal classifier, model-based classifier, classifier based on machine learning, or combinations thereof may be used. A probabilistic boosting tree may be used. The input to the classifier may include the data, filtering results, estimation results of point candidates, which are associated with line candidates” [0039]; [0036]-[0038]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Dickie with creating a composite tissue frame from ultrasound image frames as taught by Wang in order to reduce the effects of noise and provide a frame with more information that would be hidden from one component frame ([0080] of Wang).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to substitute the image analysis detection technique of edge detection and/or straight line detection as used in the invention of Dickie with the determination that an interventional instrument is present in the ultrasound image frames being based on one or more classifier algorithms trained to detect an interventional instrument as taught by Wang, since such image analysis algorithms for detection of an interventional instrument were routinely used in ultrasound imaging systems. The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results KSR, 550, U.S. at 417.
 
Regarding claims 3 and 10, Dickie further discloses wherein the ultrasound image frames comprise:
at least one ultrasound image frame captured at a steer angle of 0 degrees (“the primary frames 110 (marked with a `P` annotation above each frame) are unsteered, and are directed at an angle that is typical of a typical B-mode frame for a linear transducer (e.g., at zero degrees (`0.degree.`)).” [0036]); and
at least one additional ultrasound image frame captured at a steer angle between -15 and +15 degrees (“the interspersed secondary frames 210 may be steered at angles 220 between ten (10) and sixty (60) degrees from that direction on either or both sides of such direction.” [0063]; [0021]). 
Regarding claims 4 and 11, Dickie modified by Wang discloses the limitations of claims 1, 8 as stated above, specifically regarding the one or more classifier algorithms. 
Wang further teaches wherein the one or more classifier algorithms comprises a classifier algorithm trained to determine that an interventional instrument is present based on a detection of tissue warping, or a detection of a linear structure (“detection of line structure may be used” [0033]-[0038]), within: one or more of the ultrasound image frames; or the composite tissue frame (“The frames of data are each filtered with directional filtering for identifying line structures. The component frames of data are filtered.” [0034]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to substitute the image analysis detection technique of edge detection and/or straight line detection as used in the invention of Dickie with wherein the one or more classifier algorithms comprises a classifier algorithm trained to determine that an interventional instrument is present based on a detection of tissue warping, or a detection of a linear structure, within: one or more of the ultrasound image frames; or the composite tissue frame as taught by Wang, since such image analysis algorithms for detection of an interventional instrument were routinely used in ultrasound imaging systems. The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results KSR, 550, U.S. at 417.

Regarding claims 5 and 12, Dickie modified by Wang discloses the limitations of claims 1, 8 as stated above, specifically regarding the one or more classifier algorithms. 
Wang further teaches wherein the one or more classifier algorithms comprises a classifier algorithm trained to determine that an interventional instrument is present based on movement detected in a difference frame generated from the composite tissue frame and a prior tissue frame captured by the ultrasound imaging system (“the candidate segments are scored based on motion over the frames from different times. The needle 24 is likely to move consistently over time. For each candidate segment, consistent motion along the line candidate of a point separating the candidate segment from the tail is identified.” [0057]-[0065]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to substitute the image analysis detection technique of edge detection and/or straight line detection as used in the invention of Dickie with the determination that an interventional instrument is present in the ultrasound image frames being based on one or more classifier algorithms trained to detect an interventional instrument wherein the one or more classifier algorithms comprises a classifier algorithm trained to determine that an interventional instrument is present based on movement detected in a difference frame generated from the composite tissue frame and a prior tissue frame captured by the ultrasound imaging system as taught by Wang, since such image analysis algorithms for detection of an interventional instrument were routinely used in ultrasound imaging systems. The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results KSR, 550, U.S. at 417.

Regarding claims 6 and 13, Dickie modified by Wang discloses the limitations of claims 1, 8 as stated above, specifically regarding the one or more classifier algorithms. 
Wang further teaches wherein a plurality of outputs from the one or more classifier algorithms are combined to determine that an interventional instrument is present (“The voting score for each feature is computed. For scoring the segment candidates, the different scores for different features are combined. For example, the scores for the segment candidates, the score for the motion history, and the score for the reference difference are combined [...] Combined scores are provided for each candidate segment or for a selected number of candidate segments. If the largest score is above a threshold, the corresponding segment is output as the needle 24.” [0064]-[0065]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to substitute the image analysis detection technique of edge detection and/or straight line detection as used in the invention of Dickie with the determination that an interventional instrument is present in the ultrasound image frames being based on one or more classifier algorithms trained to detect an interventional instrument wherein a plurality of outputs from the one or more classifier algorithms are combined to determine that an interventional instrument is present as taught by Wang, since such image analysis algorithms for detection of an interventional instrument were routinely used in ultrasound imaging systems. The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results KSR, 550, U.S. at 417.

Regarding claims 7 and 14, Dickie modified by Wang discloses the limitations of claims 6, 13 as stated above, specifically regarding the one or more classifier algorithms. 
Wang further teaches wherein the combination of the plurality of outputs comprises a weighted average of the plurality of outputs (“Any combination may be used, such as a sum or average. A weighted average may be used to more strongly weight one or more scores relative to others, such as the weighting the segment score of act 56 more strongly than the other feature scores.” [0064]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to substitute the image analysis detection technique of edge detection and/or straight line detection as used in the invention of Dickie with the determination that an interventional instrument is present in the ultrasound image frames being based on one or more classifier algorithms trained to detect an interventional instrument wherein the combination of the plurality of outputs comprises a weighted average of the plurality of outputs as taught by Wang, since such image analysis algorithms for detection of an interventional instrument were routinely used in ultrasound imaging systems. The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results KSR, 550, U.S. at 417.

Regarding claims 21 and 25, Dickie further discloses wherein the steer angle at which the additional image frame is captured is greater than (see angles of secondary, S, frames in Fig. 5, re-produced below, and corresponding description) the steer angle of the ultrasound image frames (see primary image frames, P, at 0 degrees in Fig. 5 and corresponding description).

    PNG
    media_image2.png
    423
    665
    media_image2.png
    Greyscale

Dickie fails to disclose wherein the ultrasound image frames are captured at a plurality of steer angles.
However, Wang further teaches, in the same field of endeavor, wherein the ultrasound image frames are captured at a plurality of steer angles (“For steered spatial compounding, component frames of data are acquired. The component frames of data have different spatial response. The component frames of data are steered electrically, mechanically, or by spatial positioning of the transducer. Each or multiple of the steered component frames of data are acquired at different steering angles. Each of the component frames of data span substantially a same spatial extent of a region of a target, such by maintaining the transducer in a same position with or without intentional wobbling.” [0023]; [0024], [0025]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Dickie with wherein the ultrasound image frames are captured at a plurality of steer angles as taught by Wang in order to provide different spatial response and provide steered compounding ([0025] of Wang). 
Regarding claims 23 and 27, Dickie modified by Wang discloses the limitations of claims 1 and 8 as stated above, specifically regarding the one or more classifier algorithms.
Wang further teaches wherein the one or more classifier algorithms comprise a classifier algorithm based on a neural network (“neural network” [0037]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to substitute the image analysis detection technique of edge detection and/or straight line detection as used in the invention of Dickie with wherein the one or more classifier algorithms comprises a classifier algorithm trained to determine that an interventional instrument is present wherein the one or more classifier algorithms comprise a classifier algorithm based on a neural network as taught by Wang, since such image analysis algorithms for detection of an interventional instrument were routinely used in ultrasound imaging systems. The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results KSR, 550, U.S. at 417.

Claims 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Dickie in view of Wang as applied to claims 1 and 8 above and further in view of Kruecker et al. (US 2013/0289393, October 31, 2013, hereinafter “Kruecker”).
Regarding claims 22 and 26, Dickie modified by Wang discloses the limitations of claims 1, 8 as stated above, specifically regarding the one or more classifier algorithms. 
Wang further teaches wherein the one or more classifier algorithms comprise a classifier algorithm trained to determine that an interventional instrument is present by classifying images depicting non-cyclic temporal changes (“In one embodiment, the candidate segments are scored based on motion over the frames from different times. The needle 24 is likely to move consistently over time. For each candidate segment, consistent motion along the line candidate of a point separating the candidate segment from the tail is identified. At a frame at time t, a motion pixel (p,t) is obtained by thresholding a frame difference I.sub.t-I.sub.t-1, where I is an ultrasound image. For a given candidate line L=(.rho., .theta.), a location p=(x, y) in the line is defined in a 1D line coordinate as d, where d=x sin(.theta.)+y cos(.theta.).” [0057], examiner notes that the movement of the needle is non-cyclic; [0058]-[0065]) as potentially containing an interventional instrument (“Combined scores are provided for each candidate segment or for a selected number of candidate segments. If the largest score is above a threshold, the corresponding segment is output as the needle 24.” [0065]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to substitute the image analysis detection technique of edge detection and/or straight line detection as used in the invention of Dickie with wherein the one or more classifier algorithms comprises a classifier algorithm trained to determine that an interventional instrument is present, wherein the one or more classifier algorithms comprise a classifier algorithm trained to determine that an interventional instrument is present by classifying images depicting non-cyclic temporal changes as potentially containing an interventional instrument as taught by Wang, since such image analysis algorithms for detection of an interventional instrument were routinely used in ultrasound imaging systems. The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results KSR, 550, U.S. at 417.
Dickie modified by Wang fails to disclose and disregarding changes in anatomy resulting from cyclic temporal changes.
However, Kruecker teaches, in the same field of endeavor, performing needle detection in ultrasound images and disregarding changes in anatomy resulting from cyclic temporal changes (“In block 206, background modeling for change detection is performed. After filtering the US images using the needle detection filter, needle deployment is detected by finding a sudden frame appearance change. When the ultrasound probe is stable, the only change happening in the scene is deployment of the needle as the respiratory motion can be ignored. To detect this significant change, a histogram of the filter response may be employed which is also invariant under small respiratory motion.” [0032]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Dickie modified by Wang with disregarding changes in anatomy resulting from cyclic temporal changes as taught by Kruecker in order to only detect significant movement due to needle deployment ([0032] of Kruecker).

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Dickie in view of Wang as applied to claims 1 and 8 above and further in view of Pourtaherian, A. (2018). Robust needle detection and visualization for 3D ultrasound image-guided interventions. Technische Universiteit Eindhoven (September 26, 2018, hereinafter “Pourtaherian”).
Regarding claims 29 and 30, Dickie modified by Wang discloses the limitations of claims 1, 8 as stated above. Although Dickie further suggests wherein determining that an interventional instrument is present in the ultrasound image frames is further based at least in part on comparing a brightness of a linear segment of pixels to a brightness of pixels which are adjacent to the linear segment of pixels (“line brightness” [0041]) Dickie fails to explicitly disclose wherein determining that an interventional instrument is present in the ultrasound image frames is further based at least in part on comparing a brightness of a linear segment of pixels to a brightness of pixels which are adjacent to the linear segment of pixels.
However, Pourtaherian teaches, in the same field of endeavor, wherein determining that an interventional instrument is present in the ultrasound image frames is further based at least in part on comparing a brightness of a linear segment of pixels to a brightness of pixels which are adjacent to the linear segment of pixels (“Generally, the intensity of the instrument is assumed to be higher than the surrounding tissues in the US field. Therefore, early instrument detection studies were trying to exploit signal processing techniques for detecting high-intensity values and transitions (gradients) in the US data. Methods based on local intensity variance [47], intensity thresholding [50, 60], and edge detection [61] have
been commonly used to detect or pre-select the needle pixels from the background tissue. Nevertheless, the elongated shapes of instruments motivate the use of line detection techniques, such as Hough [62] and Gabor transformation [63], to increase the discriminating performance of the algorithm in the presence of other echogenic structures in the data. Although the application of Gabor transformation for instrument detection was proposed almost a decade later than the Hough transform, both techniques were considered a break-through when introduced and were quickly adopted in most of their following studies.” pages 19-21).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Dickie with wherein determining that an interventional instrument is present in the ultrasound image frames is further based at least in part on comparing a brightness of a linear segment of pixels to a brightness of pixels which are adjacent to the linear segment of pixels as taught by Pourtaherian in order to exploit the high intensity of interventional instruments in their detection in ultrasound (page 19 of Pourtaherian).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793